DETAILED ACTION
Response to Amendments
The amendment filed on 8/11/2021 has been entered.  
Claims 1 and 6-14 remain pending in the application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6-14 are allowed. 
Regarding claim 1, the prior art of record, in combination with other limitations of the claim(s) is silent on “a relief valve mechanism that has a control valve of a discharge pathway and an opening and closing valve of an inflow pathway from the air plug to the accumulator chamber, wherein the control valve is configured to discharge at least a portion of the compressed air to an outside, and the opening and closing valve is configured to close the inflow pathway, and the control valve and the opening and closing valve are controlled by the compressed air by pulling the trigger when the push lever is in the second position.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 8, the prior art of record, in combination with other limitations of the claim(s) is silent on “a relief valve that operates by an air pressure of the compressed air and opens and closes the discharge port is arranged near the air plug, and an air passage is arranged that supplies a portion of the compressed air to the relief valve side when the trigger is pulled; and a prescribed amount of air flows to the relief valve through the air passage and a pressure of a valve chamber increases gradually, and the compressed air in the accumulator chamber is discharged to the outside of the housing if the air pressure acting on the relief valve increases”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 12, the prior art of record, in combination with other limitations of the claim(s) is silent on “an air driven timer valve is arranged to block an air passage from the air plug 
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731